Citation Nr: 1139073	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  11-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to waiver of recovery of VA death pension payments in the amount of $12,418.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1942 to October 1945.  He died in November 1977.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Committee on Waivers and Compromises (Committee) issued through the Department of Veterans Affairs Regional Office and Insurance Center (VAROIC) in Philadelphia, Pennsylvania.  

The appellant had requested a travel Board hearing in connection with this appeal, which was scheduled for August 2011.  However, the file contains a document from the appellant, dated prior to the hearing, indicating that she elected to cancel it and did not want it rescheduled, due to health issues.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional case development is required prior to adjudicating the appellant's claim of entitlement to waiver of recovery of VA death pension payments in the amount of $12,418.00.

Essentially, the record before the Board appears to be incomplete.  In this respect the file contains reference to numerous documents, pertinent to the adjudication of the claim, which are simply not on file.  Pertinent documents which apparently exist and are not on file include: (1) an April 15, 2009 letter to the appellant notifying her of the creation of a debt; (2) an April 30, 2009 letter to the appellant notifying her of a debt in the amount of $ 12, 418.00 and of her appeal rights; (3) a July 10, 2009 letter to the appellant requesting additional specific financial information; and (4) the appellant's request for a waiver, reportedly received on August 30, 2010.  

The Board also notes that a letter dated January 5, 2011, issued to the appellant from the VAROIC in Philadelphia, Pennsylvania, references a "claim" sent by the appellant to VA on October 26, 2009, indicating that this paperwork could not be located.  The appellant's representative has argued that this "claim" may have possibly been a timely waiver request.  

The Board observes that several VA stations have had jurisdiction of the claim, including the RO in Columbia, South Carolina; the VAROIC in Philadelphia, Pennsylvania; and the RO in St. Paul, Minnesota (September 2010 decision).  Accordingly, it is possible that the aforementioned missing documents could be at any of these locations, or that an additional file may exist in this case.  In fairness to the appellant, and in order to have a complete  record for purposes of appellate adjudication, the missing documents will be sought through this remand.   

In addition, the Board notes that additional evidence, accompanied by a waiver, was added to the file subsequent to the issuance of the SOC in January 2011.  On remand, the appropriate VA station will have an opportunity to review this evidence, as well as any additional evidence obtained pursuant to this remand, on readjudication  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take steps to locate documents pertinent to the waiver claim on appeal, which are not currently on file, to include: (1) an April 15, 2009 letter to the appellant notifying her of the creation of a debt; (2) an April 30, 2009 letter to the appellant notifying her of a debt in the amount of $ 12, 418.00 and of her appeal rights; (3) a July 10, 2009 letter to the appellant requesting additional specific financial information; (4) the appellant's request for a waiver reportedly received on August 30, 2010; and (5) any documentation received from the appellant in October 2009.  

The Board specifically requests that all appropriate protocol used to search for missing documents be followed and that VA stations located in Columbia, South Carolina (RO); Philadelphia, Pennsylvania (VAROIC); and the RO in St. Paul, Minnesota (RO) be specifically contacted and requested to search for any additional documentation or any additional files relating to this case.  In so doing, the RO's should be mindful of the duties to notify and assist as described under 38 C.F.R. § 3.159(b)(c), and these provisions should be followed, as applicable.  All efforts and results made in pursuit of this additional evidence should be annotated for the file.0

2.  Once the additional evidence is located, or in the alternative VA is satisfied that further attempts to obtain additional evidence is futile, the appropriate VA stations should readjudicate the appellant's claim of entitlement to waiver of recovery of VA death pension payments in the amount of $12,418.00, to include consideration of evidence added to the record since the SOC issued in January 2011.  If the determination remains unfavorable to the appellant, she should be provided with an SSOC and should be given an opportunity to respond to it.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

